 1                            UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Daniel Gonzalez and Jeffrey Hughes, et al.         Case No.: 2:18-cv-979-APG-NJK

 4                       Plaintiffs,                  ORDER

 5 v.

 6 Diamond Resorts International Marketing,
   Inc., et al.,
 7
                      Defendants.
 8

 9        The defendants shall file a response, if they have any, to the plaintiffs’ motions to seal

10 (ECF Nos. 217, 226 and 228) by June 8, 2021.

11        Dated: May 25, 2021.

12
                                                         __________________________________
13                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
